Title: To Alexander Hamilton from James Nicholson, [21 July 1795]
From: Nicholson, James
To: Hamilton, Alexander


Sir,
[New York, July 21, 1795]
In my answer to your first note I informed you that the peremptory nature of your invitation necessarily precluded an investigation of the merits of the Controversy since any overture on my part to this end might be attributed to the peculiarity of the occasion; to this Sentiment I still adhere. I do however by no means intend to admit that your charges are well founded. The precipitation of your conduct in giving A challenge before requiring an explanation must render you responsible for the consequences.
The reasons assigned for shortening the time were important to me but as you persist in your determination I shall though reluctantly acquiesce being affraid that by this procrastination the business may reach the public Ear.
I am yr. humb: servt.

Jas. Nicholson
A. Hambleton Esqr.
Tuesday 21st: July 1795

